DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 10/04/2018 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of mathematical concepts to model and compute quantum state without significantly more. The claim(s) recites a method comprising:
 	mapping quantum register state data of a quantum processor at a first time to a representational data structure;
generating a first quantum state image based on the representational data structure;
simulating the first quantum state image at a second time using the quantum register state data in the first quantum state image to update a second quantum register state image; and
storing the first and second quantum state images to a data store.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites
Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 


	With a broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to quantum state computation for modeling state representations in a computer memory.  The claim required quantum state, operations in quantum mechanics in order to transform the quantum states, and the quantum operation to store data as a result of the quantum state operations.
This judicial exception is not integrated into a practical application because the claim does not implement and apply the quantum state image into a real and practical application to generate a useful and practical applied solution.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features in the claim are well-known concept in quantum state operation.  The quantum operations for quantum state register and image of the operation are understood in 
Claim 2 cited the method of claim 1 wherein generating a first quantum state image based on the representational data structure, further comprises:
storing values for the quantum register state data at the first time period in corresponding pixels of the first quantum state image.  The claim is directed to data representation in quantum states.  It is nonstatutory subject matter because it does not provide an integration process to provide a real and practical application.
 	Claim 3 cited the method of claim 2 wherein the values for the quantum register are determined from the representational data structure and wherein the values for the quantum register are stored as a color or color intensity in the corresponding pixels.  It is related to data representation in the quantum registers.  The claim is nonstatutory subject matter for the reason as set in the rejection.
Claim 4 cited the method of claim 3 wherein each value for the quantum register indicates a probability of a qubit being in a particular state.  The claim is related to data representation with state information.  This is nonstatutory subject matter for the reason as set in the rejection because it does not integrate the feature into a practical and useful application.
 	Claim 5 cited the method of claim 1, further comprising: encoding the first quantum state image and the second quantum state image using a video encoder.  It is related to data representation in storage space.  It is nonstatutory subject matter for the reason as set in the rejection. 
Claim 6 cited the method of claim 1, further comprising:

Claim 7 cited the method of claim 1 wherein the representational data structure includes one of Quantum Information Decision Diagram (QuIDD) data structure, binary decision diagram (BDD) data structure, multiple-value decision diagrams (MVDD) data structure, or tensor representation.  They are well-known structures in data space.   The claim is directed to well-known data storage structures for the computation analysis.  It is nonstatutory subject matter.
 	Claim 8 cited a non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations of:
mapping quantum register state data of a quantum processor at a first time to a representational data structure;
generating a first quantum state image based on the representational data structure;
simulating the first quantum state image at a second time using the quantum register state data in the first quantum state image to update a second quantum register state image; and
storing the first and second quantum state images to a data store.
 	With a broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to quantum state computation for modeling state representations in a 
This judicial exception is not integrated into a practical application because the claim does not implement and apply the quantum state image into a real and practical application to generate a useful and practical applied solution.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features in the claim are well-known concept in quantum state operation.  The quantum operations for quantum state register and image of the operation and wellknown nonstransitory machine readable medium are understood in the art and a conventional method and system in quantum computation.  Claim 8 is nonstatutory subject matter. 
Claim 9 cited the non-transitory machine-readable medium of claim 8 wherein generating a first quantum state image based on the representational data structure, further comprises: storing values for the quantum register state data at the first time period in corresponding pixels of the first quantum state image.  The cited features are related to data representation in quantum computation.  It is nonstatutory subject matter.
 	Claim 10 cited the non-transitory machine-readable medium of claim 9 wherein the values for the quantum register are determined from the representational data structure and wherein the values for the quantum register are stored as a color or color intensity in the corresponding pixels.  It is related to data representation.  The claim is nonstatutory subject matter.
Claim 11 cited the non-transitory machine-readable medium of claim 10 wherein each value for the quantum register indicates a probability of a qubit being in a particular state. The 
 	Claim 12 cited the non-transitory machine-readable medium of claim 8, wherein the program code, when executed by a machine, further causes the machine to perform the operations of:
encoding the first quantum state image and the second quantum state image using a video encoder.   The cited features are related to image data representation in the quantum computation.  The claim is nonstatutory subject matter for reason as set in the rejection.
 	Claim 13 cited the non-transitory machine-readable medium of claim 8, wherein the program code, when executed by a machine, further causes the machine to perform the operations of: analyzing a plurality of quantum state images to identify a correlation between quantum registers over time; and dividing the quantum processor into a plurality of subsystems based on the correlation.  The claim is directed to a mathematical computation for data analysis and data computation in a well-known processor.  It is nonstatutory subject matter for the reason as set in the rejection.  
 	Claim 14. The non-transitory machine-readable medium of claim 8 wherein the representational data structure includes one of Quantum Information Decision Diagram (QuUIDD) data structure, binary decision diagram (BDD) data structure, multiple-value decision diagrams (MVDD) data structure, or tensor representation.  They are wellknown structures in data space.   The claim is directed to well-known data storage structures for the computation analysis.  It is nonstatutory subject matter.
Claim 15 recited a system comprising:

a simulation configurator to: map quantum register state data of a quantum processor at a first time to a representational data structure; and to generate a first quantum state image based on the representational data structure; a quantum state simulator to:
simulate, using the graphics processing device, the first quantum state image at a second time using the quantum register state data in the first quantum state image to update a second quantum register state image; and
store the first and second quantum state images to a data store.
With a broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to quantum state computation for modeling state representations in a computer memory.  The claim required quantum state, operations in quantum mechanics in order to transform the quantum states, and the quantum operation to store data as a result of the quantum state operations.
This judicial exception is not integrated into a practical application because the claim does not implement and apply the quantum state image into a real and practical application to generate a useful and practical applied solution.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features in the claim are well-known concept in quantum state operation.  The quantum operations for quantum state register and image of the operation are understood in the art and a conventional method in quantum computation.  The claim also recited a known processor to process graphic data, a system processor configured to store and process quanta data.  The system is conventional and understood in the quantum computation.  Claim 15 is nonstatutory subject matter.

store values for the quantum register state data at the first time period in corresponding pixels of the first quantum state image.  The cited features are related to data representation and pixel data as values in data space.  It is nonstatutory subject matter in the data computation and analysis.
Claim 17 cited the system of claim 16 wherein the values for the quantum register are determined from the representational data structure and wherein the values for the quantum register are stored as a color or color intensity in the corresponding pixels.  It is related to data representation in data storage space.  It is nonstatutory subject matter.
Claim 18 cited the system of claim 17 wherein each value for the quantum register indicates a probability of a qubit being in a particular state.
This is nonstatutory subject matter for the reason as set in the rejection because it does not integrate the feature into a practical and useful application.
Claim 19 cited the system of claim 15, wherein the quantum state simulator is further to: encode the first quantum state image and the second quantum state image using a video encoder.  The cited features are related to data representation for coding.  It is nonstatutory subject matter
 	Claim 20 cited the system of claim 15, wherein the quantum state simulator is further to: analyze a plurality of quantum state images to identify a correlation between quantum registers over time; and divide the quantum processor into a plurality of subsystems based on the correlation.  The claim is directed to a mathematical computation for data analysis and data 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Majumdar, Arun, US patent application publication no. 20160328253.
As per claim 1, Majumdar disclosed a method comprising:
mapping quantum register state data of a quantum processor at a first time to a representational data structure (paras. 0016, 0069, 0071, 0072);
generating a first quantum state image based on the representational data structure (paras. 0069, 0073, 0118);
simulating the first quantum state image at a second time using the quantum register state data in the first quantum state image to update a second quantum register state image (paras. 0134, 0278); and
 	storing the first and second quantum state images to a data store (paras. 0101, 0104, 0105).

storing values for the quantum register state data at the first time period in corresponding pixels of the first quantum state image (paras. 0019, 0101, 0566-0568).
As per claim 3, Majumdar disclosed the method of claim 2 wherein the values for the quantum register are determined from the representational data structure and wherein the values for the quantum register are stored as a color or color intensity in the corresponding pixels (paras. 0102, 0104, 0117).
 	As per 4, Majumdar disclosed the method of claim 3 wherein each value for the quantum register indicates a probability of a qubit being in a particular state (paras. 0011, 0012, 0029, 0135, 0169, 0620, 0621, 0622).
As per claim 5, Majumdar disclosed the method of claim 1, further comprising:
encoding the first quantum state image and the second quantum state image using a video encoder (paras. 0105, 0118).
 	As per claim 6, Majumdar disclosed the method of claim 1, further comprising:
analyzing a plurality of quantum state images to identify a correlation between quantum registers over time; and dividing the quantum processor into a plurality of subsystems based on the correlation (paras. 0121, 0122, 0123).
As per claim 7, Majumdar disclosed the method of claim 1 wherein the representational data structure includes one of Quantum Information Decision Diagram (QuIDD) data structure, binary decision diagram (BDD) data structure, multiple-value decision diagrams (MVDD) data structure, or tensor representation (paras. 0101, 0102, 0171).

mapping quantum register state data of a quantum processor at a first time to a representational data structure (paras. 0016, 0069, 0071, 0072, 0081);
 	generating a first quantum state image based on the representational data structure (paras. 0069, 0073, 0118);
 	simulating the first quantum state image at a second time using the quantum register state data in the first quantum state image to update a second quantum register state image (paras. 0134, 0278); and
 	storing the first and second quantum state images to a data store (paras. 0081, 0101, 0104, 0105).
As per claim 9, Majumdar disclosed the non-transitory machine-readable medium of claim 8 wherein generating a first quantum state image based on the representational data structure, further comprises:
storing values for the quantum register state data at the first time period in corresponding pixels of the first quantum state image (paras. 0019, 0101, 0566-0568).
As per claim 10, Majumdar disclosed the non-transitory machine-readable medium of claim 9 wherein the values for the quantum register are determined from the representational data structure and wherein the values for the quantum register are stored as a color or color intensity in the corresponding pixels (paras. 0271, 0618, 0621, 0639).
As per claim 11, Majumdar disclosed the non-transitory machine-readable medium of claim 10 wherein each value for the quantum register indicates a probability 
As per claim 12, Majumdar disclosed the non-transitory machine-readable medium of claim 8, wherein the program code, when executed by a machine, further causes the machine to perform the operations of:
encoding the first quantum state image and the second quantum state image using a video encoder (paras. 0105, 0571).
As per claim 13, Majumdar disclosed the non-transitory machine-readable medium of claim 8, wherein the program code, when executed by a machine, further causes the machine to perform the operations of:
analyzing a plurality of quantum state images to identify a correlation between quantum registers over time; and
dividing the quantum processor into a plurality of subsystems based on the correlation (paras. 0015, 0073, 0121, 0122, 0123).
As per claim 14, Majumdar disclosed the non-transitory machine-readable medium of claim 8 wherein the representational data structure includes one of Quantum Information Decision Diagram (QuUIDD) data structure, binary decision diagram (BDD) data structure, multiple-value decision diagrams (MVDD) data structure, or tensor representation.
(paras. 0101, 0102, 0171).
As per claim 15, Majumdar disclosed a system comprising:
a graphics processing device;
a simulation configurator to:

simulate, using the graphics processing device (paras.0134, 0278), the first quantum state image at a second time using the quantum register state data in the first quantum state image to update a second quantum register state image; and
 	store the first and second quantum state images to a data store (paras. 0104, 0105).
As per claim 16, Majumdar disclosed the system of claim 15 wherein generate a first quantum state image based on the representational data structure, the simulation configurator is further to: store values for the quantum register state data at the first time period in corresponding pixels of the first quantum state image (paras. 0271, 0577).
 	As per claim 17, Majumdar disclosed the system of claim 16 wherein the values for the quantum register are determined from the representational data structure and wherein the values for the quantum register are stored as a color or color intensity in the corresponding pixels (paras. 0095, 0105, 0116).
 	As per claim 18, Majumdar disclosed the system of claim 17 wherein each value for the quantum register indicates a probability of a qubit being in a particular state (paras. 0614, 0618, 0619-0643).
As per claim 19, Mazumdar disclosed the system of claim 15, wherein the quantum state simulator is further to: encode the first quantum state image and the second quantum state image using a video encoder (paras. 0105, 0571).

analyze a plurality of quantum state images to identify a correlation between quantum registers over time (paras. 0105, 0116, 0239); and
divide the quantum processor into a plurality of subsystems based on the correlation (paras. 0607,0614, 0615).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2147